DETAILED ACTION
EXAMINER’S COMMENTS, EXAMINER’S AMENDMENTS, AND REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims priority from the provisional application # 62868628 filed on 06/28/2019.
Examiner’s Note
Applicant’s after final arguments filed on 01/27/2022 are acknowledged and have been fully considered. The examiner has re-weighed all the evidence of record. Rejections and objections not reiterated from previous actions are hereby withdrawn in light of applicant’s arguments set forth on 01/27/2022, in light of the interviews that took place on 01/28/2022, 02/07/2022 and also in light of the phone conversation that took place on 02/14/2022. At the time of the interview that took place on 07/07/2021, the examiner proposed an amendment to limit independent claim 1 to PAHM for the membranolytic polymer and heparin for the shielding polymer while deleting the (b) component of the claim. Applicant has accepted the proposed amendments which now puts the application in condition for allowance. Additionally, on a phone conversation that took place on 02/14/2021, the examiner proposed an examiner’s amendment to change the title of the application from “Compositions and methods to treat disease” to “Compositions with Membranolytic and Shielding Polymers to Treat Disease”. Applicant has accepted the proposed amendment. 

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 20, directed to the process of using an allowable product that uses the allowable composition, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement and species elections as set forth in the Office action mailed on 02/03/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in phone call from John Mickelson on 02/14/2022.  Claims not mentioned here will be as found in the claim set from 01/27/2022.

Title of Application
The title of the Patent will read:


Claims 7-8, 14, 16-17, 21 and 24 are cancelled. 

Claim 1 reads:
A composition comprising: 
A membranolytic polymer or a salt thereof, and a shielding polymer or a salt thereof, provided the composition does not include a nucleic acid;
wherein the membranolytic polymer is poly(6-aminohexyl methacrylate) (PAHM) or a salt thereof; and 
the shielding polymer is heparin.

Claim 22 reads:
The composition of claim 1 further comprising a chemotherapeutic agent or a salt thereof.

Claim 23 reads:
The composition of claim 22, wherein the membranolytic polymer and the chemotherapeutic agent are provided in synergistic amounts and wherein the membranolytic polymer and chemotherapeutic agent are present in the composition as separate compounds.


Claim 25 (new claim) reads:
The composition of claim 22, wherein the chemotherapeutic agent is an agent that is susceptible to efflux by P-Glycoprotein and/or MRP1 and/or ABCG2/BCRP.

Claim 26 (new) reads:
The composition of claim 22, wherein the chemotherapeutic agent is selected from the group consisting of Doxorubicin, Daunorubicin, Epirubicin, Mitoxantrone, Viblastine, Vincristine, Etopside, Methotrexate, Paclitaxel, Camptothecin derivatives, SN-38, Topotecan, Flutamide, Hydroxyflutamide, and Gefitinib.

Reasons for Allowance
The prior art does not teach or motivate a composition comprising PAHM and heparin provided the composition does not include a nucleic acid. No prior art document discloses a composition that includes the limitations that are recited in the instant claim 1. There isn’t an embodiment or a teaching in the prior art, alone or in combination, that would allow one of ordinary skill in the art to achieve the composition in claim 1 that results in favorable outcomes shown in the specification of the instant invention (figures 1-4). Applicant has found that its invention’s method achieves a robust anti-tumor effect using heparin/PAHM combination as a composition. 

Conclusion
	Claims 1, 18-20, 22-23 and 25-26 are allowed with examiner’s amendments above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/               Primary Examiner, Art Unit 1613